Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2022 and 7/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0174000 (“Bharrat et al.”).

Regarding claim 1, Bharrat et al. discloses a computer-implemented method comprising: 
detecting, by at least one hardware processor, an incoming phone call associated with a caller identifier (ID) (fig. 10A, receiving an incoming call 1016, including the calling party number of the incoming call 1018, [0007]); 
determining, by the at least one hardware processor, a location associated with the incoming phone call ([0072] SIP parameters in the call header includes geolocation information); 
analyzing, by the at least one hardware processor, a call header of the incoming phone call to determine one or more call characteristics ([0042] caller identifier is used to look up call detail records with features 210, the features corresponding to call characteristics); 
determining, by the at least one hardware processor, based on the location and the one or more call characteristics, if the location is spoofed ([0011] determining, based on the stored probability associated with the calling party source identification information of a suspect incoming call, a call handling rule, [0040] uses a classification model that classifies call detail records for predicted probability of a robocall); and 
providing, by the at least one hardware processor, an indication of whether the incoming phone call is a spoofed call, the indication based on whether the location is spoofed (fig. 10B, 1032, complete the incoming call to a device corresponding to the called party number with an indication that the incoming call is a suspect robocall). 

Regarding claim 2, Bharrat et al. discloses the computer-implemented method of claim 1, wherein providing the indication of whether the incoming phone call is a spoofed call includes sending the indication from a server to a callee device associated with the incoming phone call (fig. 10B, 1032, indication to the called party that the incoming call is a suspect robocall).  

Regarding claim 3, Bharrat et al. discloses the computer-implemented method of claim 2, wherein analyzing the call header of the incoming phone call comprises determining a route between a caller device associated with the incoming phone call and the server based on route information included in the call header ([0036], [0083-0085] call detail record (CDR) dataset is a dataset containing information about each call processed including timing of the call, whether it was successful or not, the calling and called parties, the call duration, the ingress and egress paths utilized, and other call details is generally the information that is available.).

Regarding claim 10, Bharrat et al. discloses the computer-implemented method of claim 1, further comprising: determining, by the at least one hardware processor, whether the incoming phone call is a robocall based on characteristics of calls indicated in prior call data; and providing, by the at least one hardware processor, an indication of whether the incoming phone call is the robocall (fig. 10A, compare calling party number to stored robocall numbers step 1020 and step 1032 provide indication that the incoming call is a suspect robocall; [0119] robocall detector/classifier device 1210 on a periodic basis accesses additional combined CDR datasets stored in CDRs 1216 database by the call processing devices 1204, 1206, and 1208, retrieves the combined CDRs, featurizes the call detail records with both in-record and aggregated features applied to the classification model to generate a predicted robocall probability for each of the calls using the classification model).

Regarding claim 11, Bharrat et a. discloses the computer-implemented method of claim 10, 
wherein the prior call data includes prior caller ID, prior caller IP address, and prior call route information ([0008], [0082] route record), 
wherein the prior call data for one or more prior calls in the prior call data is one or more of: indicative of a caller phone number or caller internet protocol (IP) address associated with at least one of: 
greater than a threshold number of prior outgoing calls in a particular period or multiple consecutive prior outgoing calls; indicative of a caller phone number that had at least three prior outgoing calls that were simultaneous; indicative of location spoofing or access network spoofing; or associated with a spam report ([0132] compares information in the call detail records to calling party numbers in a labeling database 314, e.g., FCC customer complaint database which includes reported telephone numbers of robocallers). 

Regarding claim 12, Bharrat et al. the computer-implemented method of claim 2, wherein the indication is usable by the callee device to provide a user alert that indicates that the incoming phone call is the spoofed call or to automatically handle the incoming phone call ([0147] In sub-step 1032, the incoming call is completed to a device corresponding to the called party number included in the incoming call with an indication that the incoming call is a suspect robocall. For example, the communications device may play the following audio “INCOMING CALL IS A SUSPECTED ROBOCALL.”).

Regarding claim 13, Bharrat et al. discloses the computer-implemented method of claim 2, wherein receipt of the indication that indicates that the incoming phone call is the spoofed call ([0146] the situation in which the comparing in step 1018 resulted in the incoming calling party number of the received call matching a calling party number in the suspect robocall database) causes the callee device to: 
provide a user alert that indicates that the incoming phone call is the spoofed call, or automatically handle the incoming phone call, wherein the automatically handling includes one of: screening the incoming phone call, declining the incoming phone call, or sending the incoming phone call to voicemail (fig. 10B, in step 1031, the incoming call is handled as a suspect robocall by the SBC 308. In some embodiments, step 1031 includes one or more optional sub-steps 1032 complete call, 1034 redirect call, 1036 delay call, 1038 voicemail, 1040 automated agent, and 1042 drop or block).

Regarding claim 14, Bharrat et al. discloses a non-transitory computer-readable medium with instructions stored thereon ([0361] Computer Readable Medium Embodiment 1. A non-transitory computer readable medium) that, when executed by one or more hardware processors of a device, cause the one or more hardware processors to perform operations comprising: detecting, by at least one hardware processor, an incoming phone call associated with a caller identifier (ID) (fig. 10A, receiving an incoming call 1016, including the calling party number of the incoming call 1018, [0007]); 
determining, by the at least one hardware processor, a location associated with the incoming phone call ([0072] SIP parameters in the call header includes geolocation information); 
analyzing, by the at least one hardware processor, a call header of the incoming phone call to determine one or more call characteristics ([0042] caller identifier is used to look up call detail records with features 210, the features corresponding to call characteristics); 
determining, by the at least one hardware processor, based on the location and the one or more call characteristics, if the location is spoofed ([0011] determining, based on the stored probability associated with the calling party source identification information of a suspect incoming call, a call handling rule, [0040] uses a classification model that classifies call detail records for predicted probability of a robocall); and 
providing, by the at least one hardware processor, an indication of whether the incoming phone call is a spoofed call, the indication based on whether the location is spoofed (fig. 10B, 1032, complete the incoming call to a device corresponding to the called party number with an indication that the incoming call is a suspect robocall). 

Regarding claim 15, Bharrat et al. discloses the non-transitory computer-readable medium of claim 14, wherein analyzing the call header of the incoming phone call comprises determining a route between a caller device associated with the incoming phone call and a server including the one or more hardware processors, based on route information included in the call header ([0036] [0083-0085] call detail record (CDR) dataset is a dataset containing information about each call processed including timing of the call, whether it was successful or not, the calling and called parties, the call duration, the ingress and egress paths utilized, and other call details is generally the information that is available.

Regarding claim 18, Bharrat et al. discloses the non-transitory computer-readable medium of claim 14, wherein the one or more hardware processors further perform operations comprising: determining whether the incoming phone call is a robocall based on characteristics of calls indicated in prior call data; and providing an indication of whether the incoming phone call is the robocall (fig. 10A, compare calling party number to stored robocall numbers step 1020 and step 1032 provide indication that the incoming call is a suspect robocall; [0119] robocall detector/classifier device 1210 on a periodic basis accesses additional combined CDR datasets stored in CDRs 1216 database by the call processing devices 1204, 1206, and 1208, retrieves the combined CDRs, featurizes the call detail records with both in-record and aggregated features applied to the classification model to generate a predicted robocall probability for each of the calls using the classification model). 

Regarding claim 19, Bharrat et al. discloses a system comprising: 
one or more hardware processors; and a memory coupled to the one or more hardware processors, with instructions stored thereon, that when executed by the one or more hardware processors (suspect robocall detector/classifier device 600), cause the one or more hardware processors to perform operations comprising: 
detecting, by at least one hardware processor, an incoming phone call associated with a caller identifier (ID) (fig. 10A, receiving an incoming call 1016, including the calling party number of the incoming call 1018, [0007]); 
determining, by the at least one hardware processor, a location associated with the incoming phone call ([0072] SIP parameters in the call header includes geolocation information); 
analyzing, by the at least one hardware processor, a call header of the incoming phone call to determine one or more call characteristics ([0042] caller identifier is used to look up call detail records with features 210, the features corresponding to call characteristics); 
determining, by the at least one hardware processor, based on the location and the one or more call characteristics, if the location is spoofed ([0011] determining, based on the stored probability associated with the calling party source identification information of a suspect incoming call, a call handling rule, [0040] uses a classification model that classifies call detail records for predicted probability of a robocall); and 
providing, by the at least one hardware processor, an indication of whether the incoming phone call is a spoofed call, the indication based on whether the location is spoofed (fig. 10B, 1032, complete the incoming call to a device corresponding to the called party number with an indication that the incoming call is a suspect robocall). 

Regarding claim 20, Bharrat et al. discloses the system of claim 19, wherein the one or more hardware processors further perform at least one operation of: 
determining, based on the caller ID and the one or more call characteristics, if an access network associated with the incoming phone call is spoofed; or determining whether the incoming phone call is a robocall based on characteristics of calls indicated in prior call data (fig. 10A, compare calling party number to stored robocall numbers 1020; [0119] robocall detector/classifier device 1210 on a periodic basis accesses additional combined CDR datasets stored in CDRs 1216 database by the call processing devices 1204, 1206, and 1208, retrieves the combined CDRs, featurizes the call detail records with both in-record and aggregated features applied to the classification model to generate a predicted robocall probability for each of the calls using the classification model).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0174000 (“Bharrat et al.”) in view of U.S. Publication No. 2018/0295140 (“Lu et al.”).

Regarding claim 4, Bharrat et al. does not specify the computer-implemented method of claim 3, wherein the one or more call characteristics comprise a number of hops between the caller device and the server, wherein determining the route is based on the number of hops, and wherein determining if the location is spoofed comprises: retrieving a reference number of hops from a database based at least in part on the route information included in the call header; and determining that the location is spoofed if the number of hops is different from the reference number of hops.  
In a similar field of endeavor, Lu et al. discloses the as part of the header and used for detecting spoof calls, A MAX-FORWARDS header field is also shown. MAX-FORWARDS is a hop countdown value, or time-to-live value, used by system designers to stop a packet from circulating indefinitely in networks. The MAX-FORWARDS value may default to a value such as 70 when sent by calling device. Each server in-route decrements the value. If the value reaches 0, the packet can be discarded. Thus MAX-FORWARDS provides information on how many hops a message has been through before reaching the called device ([0062]). Examiner interprets MAX forward value corresponding to the claimed reference number of hops.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use hop counter value in the call header in the invention of Bharrat et al. as disclosed by Lu et al. in order to improve probability calculation of a spoof call because hop counter value a discrepancy is an additional indicator for a spoofed call.

Regarding claim 5, Bharrat et al. does not specify the computer-implemented method of claim 3, wherein determining if the location is spoofed comprises: retrieving a reference route from a database based at least in part on the caller ID; determining whether the route matches the reference route; and in response to determining that the route does not match the reference route, determining that the location is spoofed.  
	In a similar field of endeavor, Lu discloses retrieving a reference route from a database based at least in part on the caller ID; determining whether the route matches the reference route (see Figs 3A,3B and 3C, path of typical path between Alice and Bob in comparison to the spoofed path); and in response to determining that the route does not match the reference route, determining that the location is spoofed ([0077] The server 131 may also add other fields such as VIA header entries which reveal network topology information. Infrastructure vendor equipment types may be also placed in header data by the server 131. The server 131 will decrement MAX-FORWARDS. Vendor equipment types and MAX-FORWARDS are indicated under the annotation “Network Topology” in the first column of Table 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to match route characteristics of intermediate devices in the invention of Bharrat et al. as disclosed by Lu et al. in order to improve probability calculation of a spoof call because irregular route is an additional indicator for a spoofed call.

Regarding claim 6, Bharrat et al. does not specify the computer-implemented method of claim 5, further comprising determining respective one or more characteristics of a plurality of intermediate devices in the route based on the call header, and wherein determining whether the route matches the reference route comprises: determining a count of the plurality of intermediate devices that have respective one or more characteristics that match characteristics of intermediate devices in the reference route; and determining that the route matches the reference route if the count of the plurality of the plurality of intermediate devices meets a threshold.  
However, Lu et al. discloses the as part of the header and used for detecting spoof calls, A MAX-FORWARDS header field is also shown. MAX-FORWARDS is a hop countdown value, or time-to-live value, used by system designers to stop a packet from circulating indefinitely in networks. The MAX-FORWARDS value may default to a value such as 70 when sent by calling device. Each server in-route decrements the value. If the value reaches 0, the packet can be discarded. Thus MAX-FORWARDS provides information on how many hops a message has been through before reaching the called device ([0062]). Examiner interprets MAX forward value corresponding to the claimed plurality of intermediate devices meets a threshold.

Regarding claim 16, Bharrat et al. does not specify the non-transitory computer-readable medium of claim 15, wherein the one or more call characteristics comprise a number of hops between the caller device and the server, wherein determining the route is based on the number of hops, and wherein determining if the location is spoofed comprises: retrieving a reference number of hops from a database based at least in part on the route information included in the call header; and determining that the location is spoofed if the number of hops is different from the reference number of hops.  
In a similar field of endeavor, Lu et al. discloses the as part of the header and used for detecting spoof calls, A MAX-FORWARDS header field is also shown. MAX-FORWARDS is a hop countdown value, or time-to-live value, used by system designers to stop a packet from circulating indefinitely in networks. The MAX-FORWARDS value may default to a value such as 70 when sent by calling device. Each server in-route decrements the value. If the value reaches 0, the packet can be discarded. Thus MAX-FORWARDS provides information on how many hops a message has been through before reaching the called device ([0062]). Examiner interprets MAX forward value corresponding to the claimed reference number of hops.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use hop counter value in the call header in the invention of Bharrat et al. as disclosed by Lu et al. in order to improve probability calculation of a spoof call because hop counter value a discrepancy is an additional indicator for a spoofed call.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0174000 (“Bharrat et al.”) in view of JP 2019176234 (“Niimura Kiyohiko”).

Regarding claim 7, Bharrat et al. discloses the computer-implemented method of claim 1, wherein analyzing the call header of the incoming phone call comprises identifying location information in the call header but does not specify determining a time zone associated with the incoming phone call, and wherein determining if the location is spoofed comprises: determining a caller time zone based on the caller ID; and determining that the location is spoofed if the time zone associated with the incoming phone call is different from the caller time zone.  
In a similar field of endeavor, Niimura Kiyohiko discloses in reference to Fig. 9, if the determination unit 114 determines that the identification information includes information predetermined as information necessary for an incoming call, the incoming call history information from the same caller stored in the incoming call history DB 134 is read out. Then, the determination unit 114 determines whether or not the current transmission has a certain difference or more from the transmission tendency based on the transmission tendency information such as the time zone and the day of the week received in the past included in the incoming call history information (S520). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use time zone information from the call header in the invention of Bharrat et al. as disclosed by Lu et al. in order to improve probability calculation of a spoof call because if there is a certain difference between the current outgoing call and the past outgoing tendency, it can be assumed that a person different from the previous outgoing caller is making a call by so-called “spoofing”.

Claims 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0174000 (“Bharrat et al.”) in view of WO2011073584 (“Carbou et al.”).

Regarding claim 8, Bharrat et al. does not specify the computer-implemented method of claim 1, further comprising: determining, by the at least one hardware processor, based on the caller ID and the one or more call characteristics, if an access network associated with the incoming phone call is spoofed, wherein the indication of whether the incoming phone call is the spoofed call is based on whether the location is spoofed and whether the access network associated with the incoming phone call is spoofed.  
	However, in a similar field of endeavor, Carbou et al. discloses an identifier of the cell to which the originating terminal is attached may be included in the message M1 sent to the server 40 and relayed to the server 20. This cell identifier makes it easier to identify the user. A, especially when several local networks associated with different users are similarly identified with the ISP_A ISP. The cell identifier may be used to carry out an anti-spoofing check as soon as the ISP access provider which knows how to geographically locate "its" router 13 and compare this location with that of the cell where the terminals B1, B2, B3 are stored. For example, if the access provider ISP_A knows that the router 13 is in Rouen while the cell is in Marseille, it is likely that there is an identity theft. In case of non-correspondence between the two determined locations, the ISP_A ISP may refuse the processing of the request (page 16).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider if an access network associated with an incoming call is spoof in determining whether the incoming call is a spoof call in the invention of Bharrat et al. as disclosed in Carbou et al. in order to improve probability calculation of a spoof call because if the call is not originating from the typical access network of that caller identifier it can be assumed that a person different from the previous caller is making the call. 

Regarding claim 9, Bharrat et al. in view of Carbou et al. discloses the computer-implemented method of claim 8, wherein analyzing the call header comprises: determining, based on the call header, that the incoming phone call is associated with a cellular network (Carbou, the holder of the local network to predefine a list of users who can access the local network, specifying terminal identifiers associated with these users), and wherein determining if the access network associated with the incoming phone call is spoofed comprises: retrieving a cellular network identifier and a cell identifier from the call header; and determining that the access network is spoofed if at least one of the cellular network identifier or the cell identifier is missing or erroneous (Carbou, page 16, an identifier of the cell to which the terminal 12_1 is attached may be included in the message M1 sent to the server 40 and relayed to the server 20. This cell identifier makes it easier to identify the user. A, especially when several local networks associated with different users are similarly identified with the ISP_A ISP. The cell identifier may be used to carry out an anti-spoofing check as soon as the ISP access provider. The database 21 sends back to the server 20 the ID_A number of the mobile terminal 14 of the user A (step E140). From the ID_A number, the server 20 identifies the database that it must interrogate to check whether the user B1 is authorized to access the LAN_A network (step E150).).  

Regarding claim 17, Bharrat et al does not specify the non-transitory computer-readable medium of claim 14, wherein the one or more hardware processors further perform operations comprising: determining, based on the caller ID and the one or more call characteristics, if an access network associated with the incoming phone call is spoofed, wherein analyzing the call header comprises determining, based on the call header, that the incoming phone call is associated with a cellular network, and wherein determining if the access network associated with the incoming phone call is spoofed comprises: retrieving at least one of a cellular network identifier or a cell identifier from the call header and determining that the access network is spoofed if at least one of the cellular network identifier or the cell identifier is missing or erroneous.
In a similar field of endeavor, Carbou discloses determining, based on the caller ID and the one or more call characteristics, if an access network associated with the incoming phone call is spoofed, wherein analyzing the call header comprises determining, based on the call header, that the incoming phone call is associated with a cellular network
Additionally, Carbou discloses determining, based on the call header, that the incoming phone call is associated with a cellular network (page 16) an identifier of the cell to which the terminal 12_1 is attached may be included in the message M1 sent to the server 40 and relayed to the server 20. This cell identifier makes it easier to identify the user. A, especially when several local networks associated with different users are similarly identified with the ISP_A ISP. The cell identifier may be used to carry out an anti-spoofing check as soon as the ISP access provider. The database 21 sends back to the server 20 the ID_A number of the mobile terminal 14 of the user A (step E140). From the ID_A number, the server 20 identifies the database that it must interrogate to check whether the user B1 is authorized to access the LAN_A network (step E150).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider if an access network associated with an incoming call is spoof in determining whether the incoming call is a spoof call in the invention of Bharrat et al. as disclosed in Carbou et al. in order to improve probability calculation of a spoof call because if the call is not originating from the typical access network of that caller identifier it can be assumed that a person different from the previous caller is making the call.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON TULOP whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON TULOP/Examiner, Art Unit 2652